In a proceeding pursuant to CPLR article 75 to vacate an arbitration award dated June 15, 1989, and a master arbitration award dated September 18, 1989, the petitioner appeals from a judgment of the Supreme Court, Kings County (I. Aronin, J.), dated March 5, 1990 which denied the application.
Ordered that the judgment is affirmed, with costs.
In reviewing an arbitrator’s award, a court will not set it aside for errors of law or fact unless the award is so irrational as to require vacatur (see, Matter of Empire Mut. Ins. Co. v Jones, 151 AD2d 754). Short of complete irrationality, arbitrators may do justice and fashion the remedy to fit the facts before them, subject of course to the interdictions of public policy as set forth in the Constitution, statutes and decisional law (see, Board of Educ. v Yonkers Fedn. of Teachers, 46 NY2d 727; Matter of Fallek v City School Dist., 145 AD2d 482). Since the arbitrators’ refusals to grant the petitioner’s claims for no-fault benefits arising from expenses incurred more than five *832years prior to the filing of the claims on the ground that the respondent would be unable to verify them cannot be considered to have been completely irrational or contrary to public policy, those determinations will not be disturbed. Brown, J. P., Sullivan, Lawrence and Ritter, JJ., concur.